DETAILED ACTION
This Action is in response to the amendment filed on 8/26/2021, which has been entered.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1, 8, 10-13, 15-19, 21-27 are pending.
Claims 10, 12, 15, 17, 19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species or invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/18/2019.
Claims 1, 8, 11, 13, 16, 18, 21-27 are examined herein as they read on the elected subject matter.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

As indicated above, in the interest of compact prosecution, claim 1 will be interpreted as “An antisense oligonucleotide of 10-40 nucleotides in length… wherein the antisense is a nucleotide sequence having a formula:…”

Claims 1, 8, 11, 13, 16, 18, 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,066,228. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in scope than the oligonucleotide claimed in the ‘228 patent and thus are anticipated by the patented claims.  That is, the instant claims encompass a genus of oligonucleotides wherein the genus encompasses the oligonucleotide claimed in the ‘228 patent. The instant claims are drawn to 
“An antisense oligonucleotide of 10-40 nucleotides in length… wherein the antisense oligonucleotide has the formula:…” (interpreted as “An antisense oligonucleotide of 10-40 nucleotides in length… wherein the antisense oligonucleotide has (i.e., comprises) the formula:…”) as set forth in the claims and includes the recitation “R1 is –N(Me)2” (e.g., see claim 1). As such, the claims encompass an oligonucleotide that must comprise a nucleotide of the formula where R1 is –N(Me)2, the recitation “has” is open language indicating that although the antisense must have the required R1 it may also include other nucleotides. The claims of the ‘228 patent are drawn to an antisense oligonucleotide having a formula as set forth in the claims and requires that at least one R1 is of formula (I) as set forth in claim 1, but may also include a nucleotide wherein R1 is –N(Me)2.  It is noted that the instant claim 1 recites “R1 is –N(Me)2”, but it is well understood in the art that Me is an abbreviation of  “methyl” which is also known by the chemical notation CH3.  It is also noted that N(CH3)2 is also known as dimethylamino.  As such, the instant claims encompass R1 being dimethylamino or –N(CH3)2.   Furthermore, although the instant claims require that the antisense oligonucleotide comprises one of the trinucleotide repeats now present in claim 1 and this limitation is not present in claim 1 of the 
Therefore, the instant claims are not patentable distinct from the claims of the issued patent and the instant rejection is appropriate.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 8, 11, 13, 16, 18, 21-26 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. 2010/0016215 (hereafter “Moulton”, of record).
The instant claims are drawn to an antisense oligonucleotide of 10-40 nucleotides in length having a sequence complementary to an expanded DNA repeat which is associated with a human disease, wherein the antisense oligonucleotide comprises the formula as set forth in claim 1, as well as an antisense oligonucleotide comprising a repeated three nucleotide sequence having the formula as set forth in claim 13.
1 is N(CH3)2, Rx is piperazinyl, Ry is acyl when Rz is null or Ry is hydrogen when Rz is acyl  (e.g., see abstract, Figure 1, Figure 10, claims 1-6, etc.). Moulton teaches that the antisense oligonucleotide can be formulated in a pharmaceutically acceptable composition comprising a pharmaceutically acceptable carrier (e.g., see [0063], claim 1, claim 8, etc.), and that the antisense oligonucleotide can have the sequence identified as SEQ ID NO: 44 or SEQ ID NO: 65 which comprise the three nucleotide sequence CAG repeated seven times (i.e., (CAG)7) where SEQ ID NO; 44 is 25 nucleotides in length and SEQ ID NO: 65 is 24 nucleotides in length (i.e., in the range of 20-30 nucleotides in length) or the antisense oligonucleotide can have the sequence identified as SEQ ID NO: 44, which comprises the three nucleotide sequence CAG repeated seven times (i.e., (CAG)7) and is 25 nucleotides in length (e.g., see [0028], [0122], Sequence Table on page 16, etc.).
It is noted that instant claim 1 requires that the antisense oligonucleotide comprises a (CAG)7 sequence, which is open language only requires the oligonucleotide comprises a (CAG)7 sequence; however, the claimed antisense oligonucleotide can also include additional nucleotides.
Therefore, Moulton anticipates the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 8, 11, 13, 16, 18, 21-26 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2010/0016215 (hereafter “Moulton”, of record).
Moulton teaches antisense oligonucleotides for treating a disease associated with an expanded DNA repeat wherein the oligonucleotide meets the structural limitations of 1, 8, 11, 13, 16, 18, 21-26 as described in the rejection above (which is incorporated into this rejection).
Although Moulton does not explicitly teach an antisense oligonucleotide of claim 27 wherein Rx is HO-, Ry is hydrogen, and Rz is null, official notice is taken that chemical reactions where a nitrogen containing group is reacted with activated phosphorus (having a hydroxyl (HO-)), resulting in binding of the nitrogen containing group to the activated 
It is noted that noted that KSR International Co. v. Teleflex Inc. (KSR), 550 USPQ2d 1385 (2007), sets forth exemplary rationales that can support a conclusion of obviousness.  KSR states: 
“Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”

 Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http://www.uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Nevertheless, a motivation to make the oligonucleotide of claim 27 would be to make a starting oligonucleotide that can be further modified into an antisense oligonucleotide, such as the oligonucleotide of claim 13, as described in the rejection above.  

Response to Arguments
It is noted that the amendment to the claims obviates the rejection of claims under 35 USC 112(b).  Accordingly, the rejection has been withdrawn.
With respect to the pending rejections, as set forth above, Applicant's arguments filed 8/26/2021 have been fully considered but they are not persuasive.
With respect to the Double Patenting rejection, Applicant argues the ‘228 patent requires that at least one R1 is of formula (I) while none of the R1 groups in the instant claims can be formula (I) or the ‘228 patent.
This is not persuasive.  The phrase “the antisense oligonucleotide has the formula…” is interpreted as “the antisense oligonucleotide comprises a formula…” (Emphasis added).  That is, “has” is equivalent to “comprises”.  As such, an antisense oligonucleotide comprising a formula as indicated in the claims wherein R1 is N(Me)2 does not exclude the antisense oligonucleotide from having other nucleotides including nucleotides where R1 is formula (I) of the ‘228 patent. In other words, the instant claims do not exclude the antisense oligonucleotide from having 
With respect to the rejection of claims under 35 USC 102 and 103 based on Moulton et al. (US 2010/0016215), Applicant argues that Moulton does not disclose any of the claimed compounds.  Applicant acknowledges that SEQ ID NO: 44 and SEQ ID NO: 65 of Moulton does contain a (CAG) repeat (see page 11 of arguments) the actual sequence in Moulton is AG (CAG)7CA, which applicant contends is NOT (CAG)7.  However, as indicated above, the instant claims are not limited to exclude additional nucleotides.  Applicant also argues that the Examiner has provided no reason as to why one of skill in the art should modify the sequences of Moulton to arrive at the instantly claimed antisense oligonucleotide(s).  In response, as indicated above, KSR forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness, and provides a number of different exemplary rationales that may support a conclusion of obviousness including (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success… any of which could be applied in the instant case to modify the oligonucleotide of Moulton into the claimed oligonucleotide.  Furthermore, the rejection also states: Nevertheless, a motivation to make the oligonucleotide of claim 27 would be to make a starting oligonucleotide that can be further modified into an antisense oligonucleotide, such as the oligonucleotide of claim 13, as described in the rejection above.
Therefore, Applicant’s arguments are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635